Citation Nr: 1720598	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  15-27 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for benign positional vertigo (claimed as equilibrium problems), to include as secondary to a bilateral hearing loss disability and tinnitus.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to a bilateral hearing loss disability and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a November 2016 hearing before the undersigned Veterans Law Judge in St. Petersburg, Florida.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA     will notify the Veteran if further action is required on his part.


REMAND

While further delay is regrettable, additional development is needed prior to adjudication of the claim.

The Board notes that the Statement of the Case and Supplemental Statement of the Case cited to a VA medical opinion dated July 2, 2015 concerning the diabetes claim.  Although a June 2, 2015 opinion concerning the vertigo claim is of record, no June or July 2015 opinion pertaining to the diabetes claim appears to be contained in the claims file.  The July 2, 2015 diabetes opinion should be associated with the claims file.

With respect to the medical opinion provided on the vertigo claim and the April 2016 opinion on the diabetes claim, neither examiner addressed the question of whether the Veteran's claimed conditions were aggravated by the service connected hearing loss or tinnitus.  Thus, addendum opinions are needed.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the appeal is REMANDED for the following action:

1.  Obtain updated VA treatment records dating since August 2016.  If no records exist, the claims file should be annotated to reflect such and the Veteran should be notified of such.

2.  Obtain a copy if the July 2, 2015 VA medical opinion pertaining to diabetes that was referenced in the July 8, 2015 SOC and August 2016 SSOC and associate it with the claims file.  If the record does not exist or cannot be located, the claims file should be annotated to reflect such and the Veteran should be notified of such.

3.  Return the claim file to the examiner who conducted the June 2, 2015 ear examination to obtain an addendum opinion.  If that examiner is not available the file should be forwarded to another examiner of similar qualifications     to obtain the opinion.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims     file, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability   or greater) that the Veteran's orthostasis, claimed as benign positional vertigo and disequilibrium, has been worsened beyond normal progression by the Veteran's service-connected hearing loss and/or tinnitus?  The examiner should explain why or why not.

b.  If the examiner finds the orthostasis, claimed as benign positional vertigo and disequilibrium, has been worsened beyond normal progression, the examiner should attempt to quantify the degree of worsening beyond the baseline level of the disability.

4.  Return the claim file to the physician who provided the April 2016 diabetes medical opinion to obtain an addendum opinion.  If that physician is not available the file should be forwarded to another examiner to obtain the opinion.  If an examination is deemed necessary       to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diabetes has been worsened beyond normal progression by the Veteran's service-connected hearing loss and/or tinnitus, to include the reported stress the Veteran alleges results from those conditions.  The examiner should explain why or why not.

b.  If the examiner finds the diabetes has been worsened beyond normal progression, the examiner should attempt to quantify the degree of worsening beyond      the baseline level of the disability.
5.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





